Case: 20-20387    Document: 00515953646        Page: 1     Date Filed: 07/27/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                No. 20-20387                            July 27, 2021
                                                                       Lyle W. Cayce
                                                                            Clerk
   Janet Prim; Eric Prim,

                                                         Plaintiffs—Appellants,

                                    versus

   Deputy Stein; Lieutenant Webb; Detective Terrell;
   John Harshaw; Montgomery County, Texas; The Center
   for the Performing Arts at the Woodlands; Live
   Nation Worldwide, Incorporated,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:18-CV-1774


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
         Eric and Janet Prim (“the Prims”) were arrested for public
   intoxication while attending a concert in The Woodlands, Texas. They sued
   the concert venue as well as Montgomery County (“the County”) and
   several Montgomery County officers for violations of federal law. The
   district court granted summary judgment in favor of the Defendants. We
   AFFIRM in part and REVERSE and REMAND in part.
Case: 20-20387         Document: 00515953646           Page: 2      Date Filed: 07/27/2021




                                        No. 20-20387


                       I. FACTUAL AND PROCEDURAL HISTORY 1
          On the evening of June 17, 2018, the Prims attended a 7pm concert at
   the Cynthia Woods Mitchell Pavilion (“the Pavilion”) in The Woodlands,
   Texas. 2 Live Nation Worldwide Incorporated produces and promotes the
   Pavilion’s events.
          Before the concert, 3 the Prims had dinner and consumed approxi-
   mately three glasses of wine each. At the concert, the Prims each consumed
   an additional two glasses of wine between 7:15pm and 10pm. As the Prims
   were leaving the concert, Janet was “stumbling, unstable, [and] holding onto
   things.” John Harshaw, a Pavilion employee, noticed Janet’s stumbling and
   came over to offer his assistance. Harshaw used his radio to call for a wheel-
   chair for Janet.
           Harshaw escorted the Prims to the Pavilion’s security office. Eric con-
   tinued to talk with Harshaw, and Harshaw smelled alcohol on Eric’s breath.
   Eric also spoke with Deputy Stein, who had been working traffic at the Pavil-
   ion and was called to help with the Prims. Deputy Stein saw Eric sway and
   noticed that Eric had difficulty standing, had bloodshot eyes, and slurred
   speech. Eric told Deputy Stein that he had been drinking both before and
   during the concert. Deputy Stein administered a horizontal gaze nystagmus
   test to Eric, and Eric failed it twice because he could not hold his head still.
           Janet suffers from multiple sclerosis (“MS”), and her symptoms in-
   clude stumbling, inability to recall, and vision loss. Once at the security office,
   Janet was evaluated by Charles Tatum, a medic. Tatum involved police after


          1
            Since the Prims are the non-movants, we construe the evidence in the light most
   favorable to them. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970).
          2
           The Pavilion is also known as the Center for the Performing Arts at the
   Woodlands.
          3
              Dinner occurred sometime between 4 and 7pm on June 17, 2018.




                                              2
Case: 20-20387       Document: 00515953646             Page: 3      Date Filed: 07/27/2021




                                        No. 20-20387


   suspecting that Janet was drunk to ensure that Janet did not attempt to drive
   herself home. Tatum called Lieutenant Webb, who spoke with Janet and ob-
   served that Janet had red eyes, trouble answering questions, and had admit-
   ted to drinking. Janet was unable to hold a conversation with Lieutenant
   Webb and was unable to stand on her own.
           The Prims insisted on walking home since they “lived on the other
   side of the golf course.” To walk home, the Prims would have had to cross
   two intersections (including a busy parkway) in the dark. Both Prims were
   stumbling, had red eyes, slurred speech, and other indicators of intoxication.
   Rather than permit them to walk home in their condition, the officers tried to
   find the Prims a ride home. The officers asked Eric to provide information so
   that the officers could call someone to pick the Prims up. Eric did not have a
   cell phone on him at the time and said he did not know the numbers of anyone
   the officers could call. Unable to find the Prims a ride home, Deputy Stein
   arrested them for public intoxication. The charges against the Prims were ul-
   timately dismissed.
           On May 30, 2018, Janet and Eric filed a lawsuit in the Southern Dis-
   trict of Texas. They asserted 42 U.S.C. § 1983 claims against the County and
   Deputy Stein, Lieutenant Webb, and Detective Terrell for alleged violations
   of the Fourth Amendment. They alleged that the County and the Pavilion
   Defendants violated their rights under the Americans with Disabilities Act
   (“ADA”) and Rehabilitation Act (“Rehab Act”). They also asserted false
   imprisonment, assault, negligence, gross negligence, and intentional inflic-
   tion of emotional distress 4 claims against the Pavilion Defendants.



           4
             The Prims do not present an argument that the district court erred in granting
   summary judgment on their claim for intentional infliction of emotional distress. Any
   potential argument has been abandoned on appeal. See Mackey v. Astrue, 486 F. App’x 421,
   423 (5th Cir. 2012) (per curiam).




                                              3
Case: 20-20387      Document: 00515953646          Page: 4    Date Filed: 07/27/2021




                                    No. 20-20387


          In March 2019, the Pavilion Defendants moved for summary judg-
   ment. The district court granted their motion. In July 2019, the County and
   the officers moved for summary judgment. The district court granted the mo-
   tion. This appeal follows.
                            II. STANDARD OF REVIEW
          We review a district court’s grant of summary judgment de novo.
   Poole v. City of Shreveport, 691 F.3d 624, 627 (5th Cir. 2012). “The court shall
   grant summary judgment if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” FED. R. CIV. P. 56(a). “A fact is ‘material’ if its resolution
   in favor of one party might affect the outcome of the lawsuit under governing
   law.” Hamilton v. Segue Software Inc., 232 F.3d 473, 477 (5th Cir. 2000)
   (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “An issue
   is ‘genuine’ if the evidence is sufficient for a reasonable jury to return a
   verdict for the nonmoving party.” Id.
                                  III. DISCUSSION
          The Prims maintain that the district court erroneously granted
   summary judgment in favor of the Pavilion Defendants, Montgomery
   County, and the Montgomery County officers.
                                 A. Pavilion Defendants
          The Prims argue that they were assaulted, falsely imprisoned, and
   harmed by the Pavilion Defendants’ negligence and that the district court
   erred by granting the Pavilion Defendants’ motion for summary judgment.
   We agree with the district court on most claims, but we disagree about Eric
   Prim’s assault claim.




                                           4
Case: 20-20387       Document: 00515953646          Page: 5   Date Filed: 07/27/2021




                                     No. 20-20387


                                      1. Assault
            Both Eric and Janet Prim contend that they were assaulted by the
   Pavilion Defendants. Janet claims that she was assaulted when she was forced
   into a wheelchair by an unknown individual. Eric says that Harshaw assaulted
   him by grabbing his arm while they walked to the Pavilion’s security office.
   The district court disagreed, granting summary judgment in favor of the
   Pavilion Defendants. We agree that Janet’s claim fails. Eric’s claim, however,
   raises a genuine factual dispute that should be resolved by a factfinder.
            “A person commits an assault if he intentionally or knowingly causes
   physical contact with another when the person knows or should reasonably
   believe that the other will regard the contact as offensive or provocative.”
   Umana v. Kroger Texas, L.P., 239 S.W.3d 434, 436 (Tex. App—Dallas 2007,
   no pet.).
            Though Janet claims that she was assaulted, Janet’s deposition offers
   conflicting testimony about her experience getting into the wheelchair. Janet
   testified that someone “forced [her] into a wheelchair.” In the next few lines,
   she said that “[she’s] not saying [she] objected to the wheelchair.” She also
   stated that she was “very happy to see the wheelchair, because, without Eric
   to hold onto, [she] would have been on the ground.”
            Janet’s own testimony undercuts the idea that she was assaulted.
   Moreover, Janet has not presented evidence that a Pavilion employee
   assaulted her because she cannot identify who purportedly forced her into
   the wheelchair. Thus, we agree with the district court’s dismissal of Janet’s
   claim.
            Eric’s assault claim is a different story. Eric argues that Harshaw
   grabbed his arm while Eric, Janet, and Harshaw traveled to the Pavilion’s
   security office. Eric says that Harshaw grabbed his arm, that he experienced
   pain, and that he told Harshaw that he was in pain. Harshaw does not dispute




                                          5
Case: 20-20387      Document: 00515953646           Page: 6     Date Filed: 07/27/2021




                                     No. 20-20387


   that he grabbed Eric, but he claims that he was justified in doing so because
   Eric pushed him. Eric denies pushing Harshaw.
          Moreover, Harshaw argues that he grabbed Eric for less than a minute
   and that he let go when Eric told him that he was in pain. Harshaw responds
   by saying that Eric impliedly consented because Eric did not immediately tell
   him that his contact was offensive or provocative. Even so, “[t]he issue of
   consent as a defense is an issue of fact to be determined by a jury.” Allen v.
   State, 273 S.W.3d 689, 693 (Tex. App—Houston [1st Dist.] 2008, no pet.).
          Since both parties acknowledge that Harshaw grabbed Eric, our
   analysis turns on whether a reasonable person could deem the contact
   offensive or provocative. Harshaw argues that the contact was so brief that
   no reasonable juror could find it offensive, and he cites Picard v. City of
   Dallas, 3:10-CV-634-K, 2011 WL 3758806, at *9 (N.D. Tex. Aug. 25, 2011),
   aff’d, 467 F. App’x 327 (5th Cir. 2012). In Picard, the district court granted
   summary judgment against a plaintiff who accused her co-worker of
   assaulting her by touching her back and shoulders because there was no
   evidence that the co-worker knew that his contact was offensive. Id. Here,
   however, a reasonable juror could conclude that Harshaw’s contact was
   offensive. By Harshaw’s own account, he grabbed Eric after Eric shoved him.
   It is not inconceivable that Harshaw grabbed Eric in a manner or a degree that
   a reasonable person could find offensive. While Harshaw’s contact may have
   ultimately been inoffensive, it is difficult to conclude as much as a matter of
   law.
          Harshaw additionally relies on Schroeder v. Lufthansa German Airlines,
   875 F.2d 613 (7th Cir. 1989), but that case is also distinguishable. In Schroeder,
   the court granted summary judgment on a battery claim where a flight
   attendant took the plaintiff by the arm and led her to the cockpit. Id. at 622.
   In affirming the summary judgment, the Seventh Circuit noted that the




                                           6
Case: 20-20387       Document: 00515953646           Page: 7   Date Filed: 07/27/2021




                                      No. 20-20387


   plaintiff voluntarily walked to the cockpit with the flight attendant and failed
   to indicate that she was harmed or offended by the flight attendant’s alleged
   touching. Id. Unlike the plaintiff’s silence in Schroeder, Eric told Harshaw
   that it hurt when he grabbed him.
            Harshaw’s final response to Eric’s assault claim is that Eric has failed
   to present evidence of damages. The Prims sought actual damages for assault.
   Harshaw insists that summary judgment was appropriate because the Prims
   failed to prove how the assault caused their damages. Texas law does not
   require the Prims to prove physical or personal injury to sustain an assault
   claim. See Sanchez v. Striever, 614 S.W.3d 233, 240 (Tex. App.—Houston
   [14th Dist.] 2020, no pet.). “As offensive physical contact is the gravamen of
   the claim, the defendant is liable for contacts that are offensive and
   provocative regardless whether they cause physical harm.” Id. Eric is thus
   not required to prove damages to survive summary judgment on his assault
   claim.
            Since Harshaw grabbed Eric and a reasonable person could find that
   contact offensive, we reverse the district court’s summary judgment on
   Eric’s assault claim. We affirm the summary judgment on Janet’s assault
   claim.
                                 2. False Imprisonment
            The Prims contend that Harshaw falsely imprisoned them when he
   escorted them to the security office and lacked “legal authority or valid
   reasons to arrest or detain Eric or Janet.” The Pavilion Defendants respond
   by pointing to the lack of evidence that Harshaw detained the Prims or
   otherwise instigated their detention by officers.
            “The essential elements of false imprisonment are: (1) willful
   detention; (2) without consent; and (3) without authority of law.” Wal-Mart
   Stores, Inc. v. Rodriguez, 92 S.W.3d 502, 506 (Tex. 2002) (quoting Sears,




                                           7
Case: 20-20387       Document: 00515953646           Page: 8   Date Filed: 07/27/2021




                                     No. 20-20387


   Roebuck & Co. v. Castillo, 693 S.W.2d 374, 375 (Tex. 1985)). “[L]iability for
   false imprisonment extends beyond those who willfully participate in
   detaining the complaining party to those who request or direct the
   detention.” Id. at 507 (citing Joske v. Irvine, 44 S.W. 1059, 1063 (Tex. 1898)).
   “False imprisonment’s first element may thus be satisfied by conduct that is
   intended to cause one to be detained, and in fact causes the detention, even
   when the actor does not participate in the detention.” Id. “[M]erely
   reporting a crime and the suspected criminal to law enforcement authorities
   does not constitute procurement of criminal proceedings when the
   authorities exercise discretion in deciding whether to prosecute.” Id. at 509.
            There is no genuine factual dispute about whether Harshaw
   personally detained the Prims by escorting them to the security office. The
   Prims did not present evidence that Harshaw forced them to go the security
   office or that Harshaw detained them once they arrived at the office.
            There is no factual dispute about Harshaw’s alleged role in instigating
   the Prims’ detention by the police. Though Harshaw told the officers that the
   Prims need to be arrested, there is no evidence that the officers acted at
   Harshaw’s request or that the Prims otherwise would not have been arrested.
   For example, Lieutenant Webb testified in her deposition that she conducted
   an independent analysis of Janet and made the decision to arrest Janet herself.
   We affirm the summary judgment on the Prims’ false imprisonment claim.
                                     3. Negligence
            The Prims next argue that the Pavilion is liable for the negligent
   supervision and training of Harshaw. The Pavilion Defendants disagree,
   arguing that the Prims did not present evidence of negligent supervision. We
   agree.
            To prevail on a negligent-supervision claim against an employer, the
   plaintiff must prove that the employer owed him a duty to supervise its




                                           8
Case: 20-20387       Document: 00515953646         Page: 9    Date Filed: 07/27/2021




                                    No. 20-20387


   employees, that the employer breached that duty, and that the breach
   proximately caused the plaintiff’s injuries. See Knight v. City Streets, L.L.C.,
   167 S.W.3d 580, 584 (Tex. App.—Houston [14th Dist.] 2005, no pet.). Even
   if we assume that the Pavilion owed the Prims the duty to supervise Harshaw,
   there is no evidence that the Pavilion breached that duty. Harshaw
   approached the Prims after he noticed Janet’s stumbling, called for a
   wheelchair for Janet, and escorted them to the security office. Even if
   Harshaw committed a tort against the Prims, the Prims have failed to
   demonstrate how the Pavilion was negligent in its supervision of Harshaw.
   We affirm the summary judgment on this issue.
                               4. Respondeat Superior
          Next, the Prims assert that the Pavilion is liable for Harshaw’s actions
   through respondeat superior. “To hold an employer liable for the actions of
   its employee, a claimant must prove (1) an agency relationship existed
   between the employee [] and the employer []; (2) the employee committed a
   tort; and (3) the tort was in the course and scope of the employee’s
   authority.” Id. at 582–83 (citing Baptist Memorial Hosp. Sys. v. Sampson, 969
   S.W.2d 945, 947 (Tex. 1998)).
          There is a genuine factual dispute on Eric Prim’s assault claim.
   Because Harshaw was an employee of the Pavilion, whether Harshaw is liable
   for assault—and if so, whether he was acting within the scope of his
   employment with the Pavilion—present genuine factual disputes as to this
   claim against the Pavilion. We thus reverse and remand this issue to the
   district court.
              B. Montgomery County Officers’ Qualified Immunity Defense
          The Prims alleged that the Montgomery County officers violated the
   Fourth Amendment by arresting them without probable cause. The officers
   moved for summary judgment based on qualified immunity, and the district




                                          9
Case: 20-20387     Document: 00515953646           Page: 10      Date Filed: 07/27/2021




                                    No. 20-20387


   court granted the motion. We agree that the officers are entitled to qualified
   immunity.
          “A warrantless arrest must be based on ‘probable cause.’ Probable
   cause exists when the totality of facts and circumstances within a police
   officer’s knowledge at the moment of arrest are sufficient for a reasonable
   person to conclude that the suspect had committed or was committing an
   offense.” Resendiz v. Miller, 203 F.3d 902, 903 (5th Cir. 2000).
          Even if the officers lacked probable cause for the Prims’ arrests,
   “[q]ualified immunity protects government officials ‘from liability for civil
   damages insofar as their conduct does not violate clearly established statutory
   or constitutional rights of which a reasonable person would have known.’”
   Osborne v. Harris Cnty, Tex., 97 F.Supp.3d 911, 923 (S.D. Tex. 2015) (quoting
   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).
          The Prims were arrested for public intoxication under Texas Penal
   Code section 49.02(a), which prohibits “appear[ing] in a public place while
   intoxicated to the degree that the person may endanger the person or
   another.” Eric had difficulty standing, bloodshot eyes, and slurred speech.
   He admitted to drinking throughout the night and twice failed the nystagmus
   test. Though the Prims’ expert’s report concludes that they were not
   intoxicated because of the timing of their alcohol and food consumption, this
   does not resolve the question at hand—whether officers could reasonably
   infer that the Prims were intoxicated based on the totality of the
   circumstances. See Dist. of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018).
   Since Eric exhibited symptoms of intoxication and failed the nystagmus test,
   the officers reasonably inferred that Eric was intoxicated.
          But section 49.02 requires more than mere intoxication. The officers
   also needed reason to think that Eric was a danger to himself, though “[t]he
   danger need not be immediate.” Gallagher v. State, 778 S.W.2d 153, 154 (Tex.




                                         10
Case: 20-20387     Document: 00515953646            Page: 11     Date Filed: 07/27/2021




                                     No. 20-20387


   App.—Houston [1st Dist.] 1989, no pet.). Though Eric claims that there was
   no reason to think he was a danger to himself or others, his deposition
   testimony dooms his argument. The Prims insisted on walking the “mile [or]
   mile and a half” back to their home, across Woodlands Parkway and several
   other intersections. Given their apparent intoxication, inability to stand
   without assistance, and the length and path of their route home, the officers
   reasonably concluded that the Prims posed a danger to themselves or others.
          As to Janet, the Prims argue that the officers lacked probable cause
   because Janet’s stumbling, red eyes, and inability to stand were caused by her
   MS. Even if Janet is correct that her MS caused her to appear intoxicated
   (rather than the alcohol that she admittedly consumed), the officers are still
   shielded by qualified immunity. Janet appeared intoxicated, and “probable
   cause does not require officers to rule out a suspect’s innocent explanation
   for suspicious facts.” Wesby, 138 S. Ct. at 588. On review, we only ask
   “whether a reasonable officer could conclude—considering all of the
   surrounding circumstances, including the plausibility of the explanation
   itself—that there was a ‘substantial chance of criminal activity.’” Id. at 588
   (quoting Illinois v. Gates, 462 U.S. 213, 243 n.13 (1983)).
          The officers observed Janet stumbling and unable to stand without
   assistance. She admitted to drinking on the night of the concert. A reasonable
   officer could have concluded that Janet was intoxicated and that she posed a
   danger to herself or others if she tried to walk home with Eric. The officers
   had probable cause to arrest Janet. We thus affirm the summary judgment in
   favor of the County and its officers.




                                           11
Case: 20-20387       Document: 00515953646             Page: 12      Date Filed: 07/27/2021




                                        No. 20-20387


                                C. ADA and Rehab Act Claims
            Janet asserted ADA and Rehab Act claims against the County, the
   Pavilion, and Live Nation. 5 The district court granted summary judgment on
   each of the Prims’ claims. We agree with the district court.
                                   1. Title II of the ADA
            Janet argues that both the County and the Pavilion violated Janet’s
   rights under Title II of the Americans with Disabilities Act. That section
   provides that “no qualified individual with a disability shall, by reason of such
   disability, be excluded from participation in or be denied the benefits of the
   services, programs, or activities of a public entity or be subjected to
   discrimination by any such entity.” 42 U.S.C. § 12132 (emphasis added). A
   public entity is a state or local government, agency or department of a state
   or local government, and select railroad and commuter authorities. Id. at §
   12131.
            Both claims are deficient. Janet’s Title II claim against the Pavilion
   fails because the Pavilion is a private entity, not a public entity within the
   meaning of the ADA. Nor is it a railroad or commuter authority. As for
   Janet’s claim that the County violated Title II by not giving its officers proper
   training, the County persuasively notes that there is no evidence that Janet
   was discriminated against “by reason of her disability.” There is also no
   evidence that Janet was denied a reasonable modification in accessing the
   County’s benefits or services. Frame v. City of Arlington, 657 F.3d 215, 231
   (5th Cir. 2011) (explaining that Title II may require reasonable




            5
            The Prims did not present evidence that Eric has a disability within the meaning
   of the ADA.




                                              12
Case: 20-20387      Document: 00515953646            Page: 13    Date Filed: 07/27/2021




                                      No. 20-20387


   modifications). Because there is no evidence that Janet faced discrimination
   because of her MS diagnosis, we affirm the district court’s judgment.
                                 2. Rehab Act Claims
          Janet also lodges Rehab Act claims against both the Pavilion and the
   County, to no avail. We agree with the district court’s grant of summary
   judgment.
          No otherwise qualified individual with a disability in the United States
          . . . shall, solely by reason of her or his disability, be excluded from the
          participation in, be denied the benefits of, or be subjected to
          discrimination under any program or activity receiving Federal financial
          assistance or under any program or activity conducted by any
          Executive agency or by the United States Postal Service.
   29 U.S.C. § 794 (emphasis added).
          Again, the Pavilion does not fit within the statute’s definitions. The
   Pavilion is a private, non-profit entity and it does not receive federal financial
   assistance. It is not amenable to suit under the Rehab Act. On the other hand,
   the County’s operations do fit within the statute’s definition of program or
   activity. See id. at § 794(b). Still, Janet has failed to prove that she was denied
   participation or benefits based on her disability. We affirm the district court.
                                3. Title III of the ADA
          Janet also asserts Title III claims against the Pavilion. Though the
   Pavilion is amenable to suit under Title III, Janet has failed to present a
   genuine factual dispute. We agree with the district court’s grant of summary
   judgment.
          Title III of the ADA prohibits “discriminat[ion] . . . on the basis of
   disability in the full and equal enjoyment of the goods, services, facilities,
   privileges, advantages, or accommodations of any place of public
   accommodation by any person who owns, leases (or leases to), or operates a




                                           13
Case: 20-20387        Document: 00515953646               Page: 14       Date Filed: 07/27/2021




                                          No. 20-20387


   place of public accommodation.” 42 U.S.C. § 12182. Janet has not
   demonstrated that she was discriminated against based on her disability, so
   her claims fail.
           Janet specifically points to two claims under Title III, an architectural
   barrier claim and a policy modification claim. As for her architectural barrier
   claim, Janet must have presented some record evidence that (1) the Pavilion
   has a barrier and (2) the removal of the barrier is readily achievable. See 42
   U.S.C. § 12182(b)(2)(A)(iv). Even if Janet is correct that various features 6 of
   the Pavilion create a barrier of some sort, she did not present evidence that
   the barrier’s removal was readily achievable.
           To the extent that Janet also asserts a claim that the Pavilion failed to
   implement a policy modification under Title III, she has failed to identify a
   policy, practice, or procedure to modify. See id. at § 12182(b)(2)(A)(ii).
   Moreover, there is no evidence “that a modification was requested and that
   the requested modification is reasonable.” Johnson v. Gambrinus Co./Spoetzl
   Brewery, 116 F.3d 1052, 1059 (5th Cir. 1997). We thus affirm the district court.
                                      IV. CONCLUSION
           For the aforementioned reasons, the district court’s judgment is
   AFFIRMED in part and REVERSED and REMANDED in part.




           6
             Janet points to several features of the Pavilion including the spotlights and strobe
   lights that are used during concerts.




                                                14